WOLF, J.
Appellant, the father, appeals from an order on his motion seeking enforcement of a facilitated visitation agreement. The father argues the trial court’s modification of his visitation schedule, in the absence of pleadings requesting such modification, was a denial of due process. We agree. See Neumann v. Neumann, 857 So.2d 372, 373 (Fla. 1st DCA 2003) (“It is well settled that an order adjudicating issues not presented by the pleadings, noticed to the parties, or litigated below denies fundamental due process.”).
We therefore reverse. The visitation schedule in place at the time the father filed his motion for enforcement is restored. See id.
REVERSED.
LEWIS, C.J., and MAKAR, J., concur.